MORRISON, Judge.
This is an appeal from an ordering entering a judgment nunc pro tunc for the purpose of correcting the minutes of the court.
A hearing was had on the State’s motion to enter a judgment nunc pro tunc, and from the entry of such judgment an appeal was brought to this Court. In our Cause No. 35,548, Tex.Cr.App., 365 S.W.2d 184, such appeal was dismissed because no judgment nunc pro tunc had in fact been entered. Since the rendition of such opinion, a júdg*696ment nunc pro tunc has been entered, and the State has joined in a stipulation that the facts adduced at the hearing in our Cause No. 35,548 be considered as a statement of facts in this appeal. This we proceed to do.
The judgment nunc pro tunc recites that in fact relator was found guilty of robbery by assault and not assault with intent to rob.
The only probative evidence in the record to support the judgment nunc pro tunc, since neither the judge or any of the court attachés had any independent recollection of the case, was the judge’s docket. We are not unaware of the fact that we said in Walls v. State, 161 Tex.Cr.R. 1, 273 S.W.2d 875, that this Court has held many times that a docket notation does not constitute a record entry or minutes of the court, but feel that we are compelled to follow the holdings of this Court in Demus v. State, 111 Tex.Cr.R. 237, 16 S.W.2d 251, and Aubrey v. State, 114 Tex.Cr.R. 466, 26 S.W.2d 213, which say that the docket entry may furnish a basis for the trial court to order a correction of the minutes.
The judgment is affirmed.